19-77
     Pastor v. Barr
                                                                          BIA
                                                                  A088 444 106
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of December, two thousand twenty.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            ROBERT D. SACK,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   NATALIO C. PASTOR,
14            Petitioner,
15
16                    v.                                  19-77
17                                                        NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Rene Kathawala, Paige Pavone,
24                                    Orrick, Herrington & Sutcliffe
25                                    LLP, New York, NY; Dan R. Smulian,
26                                    Catholic Charities Community
27                                    Services, New York, NY.
28
29
 1   FOR RESPONDENT:            Joseph H. Hunt, Assistant Attorney
 2                              General; Jessica E. Burns, Senior
 3                              Litigation Counsel; Keith I.
 4                              McManus, Assistant Director,
 5                              Office of Immigration Litigation,
 6                              United States Department of
 7                              Justice, Washington, DC.
 8
 9   FOR MOVANT AMICI CURAE:    Alina Das, Jessica Rofé, Jessica
10                              Swensen, Washington Square Legal
11                              Services, Inc. Immigrant Rights
12                              Clinic, New York, NY.
13

14         UPON DUE CONSIDERATION of this petition for review of a

15   Board of Immigration Appeals (“BIA”) decision, it is hereby

16   ORDERED, ADJUDGED, AND DECREED that the petition for review

17   is DENIED.

18         Petitioner Natalio C. Pastor, a native and citizen of

19   Mexico, seeks review of a December 21, 2018, decision of the

20   BIA denying his motion to reopen and terminate his immigration

21   proceedings.   In re Pastor, No. A 088 444 106           (B.I.A. Dec.

22   21,   2018).   The   Washington       Square   Legal   Services,   Inc.

23   Immigrant Rights Clinic moves to file a late-filed brief on

24   behalf of amici curiae former immigration judges and members

25   of the Board of Immigration Appeals.           We assume the parties’

26   familiarity with the underlying facts and procedural history.

27         We review the BIA’s denial of a motion to reopen for

28   abuse of discretion.    Ali v. Gonzales, 448 F.3d 515, 517 (2d


                                       2
 1   Cir. 2006).       There was no abuse of discretion here.

 2          Pastor’s sole argument, that that the agency lacked

 3   jurisdiction over his removal proceedings because his notice

 4   to appear (“NTA”) did not include a hearing time and place,

 5   is foreclosed by our decision in Banegas Gomez v. Barr, 922

 6 F.3d 101 (2d Cir. 2019).            In Pereira v. Sessions, 138 S. Ct.
7   2105, 2113–14 (2018), the Supreme Court held that an NTA that

 8   fails to specify a time or place of hearing as required in 8

 9   U.S.C. § 1229(a)(1) does not stop the accrual of continuous

10   presence required for cancellation of removal as set forth in

11   8 U.S.C. § 1229b(d)(1).            Following that decision, we held in

12   Banegas Gomez that “an NTA that omits information regarding

13   the    time    and    date    of    the       initial   removal   hearing    is

14   nevertheless adequate to vest jurisdiction in the Immigration

15   Court, at least so long as a notice of hearing specifying

16   this information is later sent to the alien.” 922 F.3d at

17   112.    Although the NTA at issue in Banegas Gomez did not also

18   omit the place of the hearing, as the NTA did in this case,

19   we     observed      that    Pereira      addressed     a   narrow   question

20   regarding the stop-time rule and does not “void jurisdiction

21   in cases in which an NTA omits a hearing time or place.” Id.

22   at 110.       Pastor’s NTA omitted the time, date, and place of

                                               3
1    the hearing, but he received a hearing notice containing this

2    information.     Both     notices       certified    that   Pastor   was

3    personally served, he does not argue that he did not receive

4    the documents, and he appeared at his hearing.              Accordingly,

5    the immigration court had jurisdiction.             We do not consider

6    Pastor’s argument that Banegas Gomez was wrongly decided

7    because the opinion is binding “unless and until it                   is

8    overruled by the Court en banc” or called into question by

9    the Supreme Court.      See Deem v. DiMella-Deem, 941 F.3d 618,

10   623 (2d Cir. 2019). We deny the Clinic’s motion to file an

11   amicus brief because the proposed brief predates Banegas

12   Gomez.

13       For the foregoing reasons, the petition for review is

14   DENIED.   All pending motions and applications are DENIED and

15   stays VACATED.

16                                  FOR THE COURT:
17                                  Catherine O’Hagan Wolfe,
18                                  Clerk of Court




                                         4